Citation Nr: 1125597	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  11-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected human immunodeficiency virus (HIV) 

2.  Entitlement to an effective date earlier than July 24, 2009, for the grant of service connection for HIV.  

3.  Entitlement to a rating in excess of 60 percent for HIV.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to November 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and February 2010 rating decisions by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for HIV, rated 60 percent, effective July 24, 2009, and denied service connection for hepatitis C.  


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service; a preponderance of the evidence is against a finding that the Veteran has (or at any time during the pendency of this claim has had) such disease.  

2.  An unappealed April 1987 rating decision denied service connection for HTLV-III (HIV).  

3.  After the April 1987 rating decision, the first communication from the Veteran seeking to reopen a claim of service connection for HIV was received on July 24, 2009.  

3.  At no time during the appeal period is the Veteran's HIV shown to have been manifested by recurrent opportunistic infections or secondary diseases affecting multiple body systems, or debility and progressive weight loss.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  An effective date earlier than July 24, 2009 for the award of service connection for HIV is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).  

3.  A rating in excess of 60 percent for HIV is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic Code (Code) 6351 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the increased rating and earlier effective date claims, the appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2011 statement of the case (SOC) provided notice on the "downstream" issues of an increased initial rating and the effective date for the award.  It is not alleged that the Veteran is prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding service connection for hepatitis C, a January 2010 letter explained the evidence necessary to substantiate the claim (to include on a secondary service-connection basis), the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that is outstanding.  Regarding the rating for HIV, the RO arranged for an examination in October 2009.  The Board finds that the examination is adequate for rating purposes, as the examiner expressed familiarity with the pertinent medical history, and conducted a thorough examination, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding service connection for hepatitis C, the RO did not seek a VA examination in the matter.  Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See38 C.F.R. § 3.159(c)(4).  As there is no competent evidence showing the Veteran has hepatitis C, or that such was manifested in, or might be related to his service, even the low threshold standard as to when a VA examination/medical opinion is necessary endorsed by the United States Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  Specifically, private treatment records from Dr. P.S. include an August 2005 record noting that the Veteran has a diagnosis of hepatitis C based on laboratory findings; with instructions to get quantitative hepatitis C viral load and genotype.  However, a September 2005 (the next report) record indicates that the quantitative hepatitis C viral load was undetectable, and that the Veteran "may be one of the few people who clear hepatitis C infection."  The next treatment record (in February 2006) indicates that additional qualitative PCR testing requested in September 2005 was negative, and noted that it appeared the Veteran cleared hepatitis C infection.  Subsequently, there is no finding showing (or suggesting) the Veteran has hepatitis C.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  To the extent the Veteran's attorney argues VA has a duty to assist the Veteran by providing a medical examination, the Board finds that such an examination is not warranted for the reasons set forth above.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Veteran's STRs are silent for complaints, findings, or diagnosis related to hepatitis C (or any liver disease), and do not report any history of stomach, liver or intestinal trouble (other than complaints for diarrhea, and a diagnosis of probable gastroenteritis (in November 1985)), including on August 1986 separation examination.  While the STRs do not show exposure to most known risk factors (e.g., organ transplant, blood transfusion, hemodialysis, IV drug use or intranasal cocaine use, body piercing, etc.) for hepatitis C, they do show that the Veteran engaged in high risk sexual activity during service, from which he contracted HTLV-III (human T-cell lymphotropic virus type III, the former name for HIV).  See August 1986 STRs.  Finally, the STRs include an immunization record which does not show any abnormality regarding the administration of immunizations.  

Lovelace Health Care Center private treatment records include April 2004 serology that was negative for hepatitis C.  

Dr. P.S. private treatment records include an August 2005 report diagnosing the Veteran with hepatitis C.  Instructions included getting a quantitative hepatitis C viral load and genotype.  A September 2005 report notes that the quantitative hepatitis C viral load was undetectable.  The instructions included obtaining a repeat hepatitis C serology and getting a qualitative PCR.  It was noted that the Veteran "may be one of the few people who clear hepatitis C infection."  A February 2006 report notes that the qualitative PCR test was negative, and that it appears the Veteran cleared his hepatitis C infection.  Subsequent treatment records from Dr. P.S. (e.g., in January and August 2007, and July, November, and December 2008) are also negative for a diagnosis of hepatitis C.  July and November 2008 reports note that the Veteran had normal liver function tests, and that no additional work-up was necessary.  February and November 2009 reports also note the Veteran had normal liver function tests.  

The threshold question that must be addressed in this matter (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

There is no competent evidence showing that the Veteran now has (or at any time during the appeal period has had) hepatitis C, the disability for which service connection is sought.  See McClain, 21 Vet. App. at 321.  The Board notes the August 2005 Dr. P.S. report that notes the Veteran has hepatitis C.  That diagnosis preceded the instant claim.  Furthermore, all subsequent evidence (as well as prior, April 2004, serology), including in September 2005 (approximately 3 weeks after the August 2005 diagnosis), reflects that the Veteran did not have hepatitis C and that liver function tests were normal (suggesting that the August 2005 findings and diagnosis were an anomaly).  Hence, the Board finds that a threshold legal requirement for establishing service connection (competent evidence of current disability), is not met.  Accordingly, the claim must be denied.  

Earlier Effective Date for Award of Service Connection for HIV

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed April 1987 rating decision denied the Veteran's claim of service connection for HTLV-III (i.e., HIV).  That decision is final and is not subject to revision on the facts then presented in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the April 1987 rating decision has not been alleged and that rating decision is a legal bar to an effective date prior to the date of the decision.  

The Veteran's formal claim to reopen his claim of service connection for HIV was received by the RO on July 24, 2009.  The only question before the Board at this time is whether subsequent to the April 1987 rating decision and prior to July 24, 2009, he communicated an intent to reopen the claim of service connection for HIV.  There is nothing in the record to suggest that he did so.  Nothing in the claims file received during this time period may be construed as a formal or informal claim seeking to reopen the claim of service connection for HIV.  Neither the Veteran nor his attorney has alleged that he submitted an earlier application to reopen the claim.  

Accordingly, as a matter of law, the appeal seeking an effective date prior to July 24, 2009 for the grant of service connection for HIV must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Increased Rating for HIV

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In claims for higher ratings, "staged ratings" may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher rating were met.  

The Veteran's HIV is rated 60 percent under Code 6351.  Under Code 6351, a 60 percent rating is warranted if there are refractory constitutional symptoms, diarrhea, and pathological weight loss; or as the minimum rating following development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is warranted for AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; or an HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions.  38 C.F.R. § 4.88b, Code 6351.  

Note (2) to Code 6351 states that psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combinations with percentages otherwise assignable above.  

Dr. P.S. private treatment records include a November 2008 report noting the Veteran's complaint of a cough for over 2 weeks, productive of yellow sputum.  He also complained of a low energy level.  Bronchitis was diagnosed.  A December 2008 report notes his complaints of continued coughing and yellow sputum.  It was noted that he may have residual bronchospasm from prior infection; possible pertussis (i.e., an acute contagious infection of the respiratory tract) was diagnosed.  A February 2009 report notes the Veteran had been losing weight (estimated at 24 pounds, although, in fact, only 14 pounds from his most recent December 2008 report).  It was noted that he was doing well, and that his HIV viral load was undetectable and his CD4 count was stable.  A November 2009 report notes the Veteran has been missing up to 2 doses of anti-retroviral therapy per week.  However, review of his systems was otherwise negative, and he was noted to be doing well except for poor adherence.  [He had lost another 8 pounds since the February 2009 report, totaling 22 pounds from his highest weight during the appeal period, in December 2008 (from 359 pounds to 337 pounds).]  

In a September 2009 statement, the Veteran reported chronic bouts of pneumonia and thrush since 1998.  He also reported he has lost 46 pounds during the year and had significant weight loss in previous years.  He indicated he was constantly tired and had very low energy, resulting in periods when he was unable to work because he was too weak.  He reported daily diarrhea.  

On October 2009 VA examination, with claims file review, it was noted that the Veteran had been doing well until approximately 10 years ago when he was treated for acute shortness of breath and diagnosed with pneumocystis pneumonia.  [Paradise Valley Hospital private treatment records reflect that he was hospitalized and treated from December 29, 1998 to January 4, 1999 for complaints of shortness of breath; he was diagnosed with pneumocystis pneumonia, mild oral thrush, and newly diagnosed HIV.]  It was noted he had subsequent episodes of pneumocystis pneumonia in 2002 and 2003.  [The Board notes that the most recent diagnosis of pneumonia appears to be in 2001, as reflected in Arrowhead Community Hospital treatment records, and the notation of episodes of pneumonia in 2002 and 2003 by the VA examiner appear to be based on the subjective history provided by the Veteran.  Nonetheless, any such episodes of pneumocystis pneumonia in 2002 and 2003 would still be well before the appeal period.]  The Veteran complained of other opportunistic infections, such as oral thrush.  He also complained of periods of diarrhea or loose stool (without stool incontinence), and poor endurance (although he worked full-time).  It was noted that his weight had been stable.  He denied ill side effects from his medications.  He also denied fevers and night sweats.  Review of his systems revealed no cough, no shortness of breath, no fevers, no night sweats, occasional morning nausea (alleviated with a light breakfast), no gastroesophageal reflux disease complaints, no cardiac complaints, no abdominal pain, no urinary outlet obstructive complaints, and no complaints of weakness or numbness (except for probable left hand carpal tunnel syndrome).  

Physical examination revealed skin that was warm and dry.  The oropharynx was clear without any evidence of oral thrush.  The neck was supple, with no adenopathy (i.e., disease of the lymph nodes).  His back was without costovertebral angle or spinous process tenderness.  His lungs were clear to auscultation with good air movement.  His cardiovascular system revealed regular rate and rhythm.  The abdomen was obese, soft, nontender, had normal active bowel sounds, and no masses were appreciated.  There was no suggestion of muscle wasting in the extremities; deep tendon reflexes were intact.  The diagnosis was AIDS, with symptoms predominantly being poor endurance, loose stool, and recurrent episodes of oral thrush (treated with oral nystatin).  The examiner noted that there was no history of neoplasms.  

The evidence shows that the Veteran has AIDS with frequent diarrhea and poor endurance.  While it was noted on October 2009 VA examination that he had recurrent oral thrush and pneumocystis pneumonia, these have not been shown to be recurrent opportunistic infections during the appeal period.  Notably, the most recent episode of pneumonia, according to the Veteran's statements on examination (as noted above), was 2003.  In addition, there is no record of oral thrush in the evidence of record since 1999.  See, e.g., April 2002 and April 2004 private treatment records from Lovelace Health Care Center noting no recurrent episodes of thrush.  

The record reflects no evidence of secondary diseases affecting multiple body systems.  On October 2009 VA examination, review of the Veteran's systems revealed no secondary diseases affecting multiple body systems, and physical examination of the Veteran was normal.  And, as is noted above, there is no evidence of a diagnosis of hepatitis C, so such may not be found to be a secondary disease.  

A higher (100 percent) rating is also available for debility and progressive weight loss, without remission, or with few or brief remissions.  However, the record does not contain any evidence that the Veteran has progressive weight loss.  In September 2009, the Veteran reported he had lost 46 pounds over the past year.  Notably, Dr. P.S. treatment records show that from February 2009 to November 2009, the Veteran had lost approximately 8 pounds (from 345 to 337).  The Veteran has also reported significant weight loss in previous years.  Notably, prior to July 2009 HIV was not service-connected.  [Significantly, a review of the record found that the Veteran has progressively gained weight.  September 2001 private treatment records from Arrowhead Community Hospital note that he weighed 310 pounds.  April 2004 private treatment records from Lovelace Health Care Center note that he weighed 324 pounds.  February 2006 private treatment records note that he weighed 333 pounds.  And in December 2008, he weighed 359 pounds. ] On October 2009 VA examination, he weighed 340 pounds.  While the Veteran may have lost 22 pounds from December 2008 to November 2009 (see Dr. P.S. private treatment records, going from 359 pounds to 337 pounds), such is not reflective of progressive weight loss.  Indeed, on October 2009 VA examination, he was still described as obese.  To the extent the Veteran alleges (and alleged in September 2009 correspondence) that he has suffered progressive weight loss and had lost 46 pounds in 2009, the Board finds that such statements are not credible, as they are contradicted by clinically recorded data, are self-serving, and therefore have no probative value.  

There is also no evidence of debility.  While there are complaints of poor endurance on October 2009 VA examination report, and that the Veteran's fatigue has resulted in his missing work, it was also noted that he is a manager and works approximately 45 hours per week.  In addition, physical examination revealed no evidence of muscle wasting, and neurological testing was normal.  The Veteran's symptoms of HIV do not exceed the schedular criteria for the current (60 percent) rating; the criteria for a 100 percent) rating clearly are not met.  38 C.F.R. § 4.7.  

As noted above, Note (2) of Code 6351 indicates that separate psychiatric or central nervous system manifestations may be separately rated under appropriate codes if an overall higher evaluation results.  In October 2009 it was noted that the Veteran had periods of anxiety when he felt he may be getting ill, but was not currently being treated for anxiety or depression.  The record does not show the Veteran has any other related psychiatric or central nervous system disabilities that would warrant alternate ratings exceeding 60 percent.  

The Board has also considered whether referral of this claim for consideration of an extraschedular evaluation is indicated.  38 C.F.R. § 3.321(b).  The symptoms (and associated functional impairment) of the Veteran's HIV shown are fully encompassed by the schedular criteria.  Therefore, those criteria are not inadequate and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as the Veteran is employed as a manager of a store, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  


ORDER

Service connection for hepatitis C is denied.  

An effective date earlier than July 24, 2009, for the award of service connection for HIV is denied.  

A rating in excess of 60 percent for HIV is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


